Citation Nr: 1506696	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  04-24 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a disability manifested by chronic back pain.

2.  Entitlement to service connection for neurosis.

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss. 

4.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for tinnitus.

5.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for sinusitis.

6.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a right knee disability. 

7.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a lung disability.

8.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a skin disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to September 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of August 2003 and May 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 


FINDING OF FACT

In January 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw all issues currently on appeal. 



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to service connection for a disability manifested by chronic back pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

2.  The criteria for withdrawal of an appeal by the Veteran as to the claim of entitlement to service connection for neurosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

3.  The criteria for withdrawal of an appeal by the Veteran as to the claim of whether new and material evidence has been received to reopen the previously denied claim of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

4.  The criteria for withdrawal of an appeal by the Veteran as to the claim of whether new and material evidence has been received to reopen the previously denied claim of service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

5.  The criteria for withdrawal of an appeal by the Veteran as to the claim of whether new and material evidence has been received to reopen the previously denied claim of service connection for sinusitis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

6.  The criteria for withdrawal of an appeal by the Veteran as to the claim of whether new and material evidence has been received to reopen the previously denied claim of service connection for a right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  



7.  The criteria for withdrawal of an appeal by the Veteran as to the claim of whether new and material evidence has been received to reopen the previously denied claim of service connection for a lung disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  

8.  The criteria for withdrawal of an appeal by the Veteran as to the claim of whether new and material evidence has been received to reopen the previously denied claim of service connection for a skin condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2014).  

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014). 

In a January 2015 statement, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to "withdraw all pending appeals." 

As the Veteran has clearly withdrawn his appeal, there remains no allegation of error of fact or law for appellate consideration with regard to these matters. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  Accordingly, the appeal must is dismissed.  

ORDER

The appeal of the issue of entitlement to service connection for a disability manifested by chronic back pain is dismissed. 

The appeal of the issue of entitlement to service connection for neurosis is dismissed. 

The appeal of the issue of whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss is dismissed.

The appeal of the issue of whether new and material evidence has been received to reopen a claim of service connection for tinnitus is dismissed.

The appeal of the issue of whether new and material evidence has been received to reopen a claim of service connection for sinusitis is dismissed.

The appeal of the issue of whether new and material evidence has been received to reopen a claim of service connection for a right knee disability is dismissed.

The appeal of the issue of whether new and material evidence has been received to reopen a claim of service connection for a lung disability is dismissed.

The appeal of the issue of whether new and material evidence has been received to reopen a claim of service connection for a skin condition is dismissed.



____________________________________________
B. OGILVIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


